SYMYX TECHNOLOGIES, INC. OFFER TO EXCHANGE OUTSTANDING OPTIONS TO PURCHASE COMMON STOCK NOTICE OF WITHDRAWAL FORM To Global Shares: I previously signed, dated and returned an Election Form in which I elected to accept the offer by Symyx Technologies, Inc. (the “Company”) to exchange Eligible Option Grants for Replacement Options (the “Offer”) as set forth in the Offer to Exchange Outstanding Options to Purchase Common Stock, the Summary Term Sheet, the related cover letter, the Glossary and the Questions and Answers (collectively, the “Offer Documents”).Defined terms not explicitly defined herein shall have the same definitions as in the Offer Documents. I now wish to change my previous election and reject the Offer.I understand that by signing this Notice of Withdrawal Form and delivering it to Global Shares, I will be withdrawing my acceptance of the Offer, and rejecting the Offer, in its entirety. I understand that in order to reject the Offer, I must sign, date and deliver this Notice of Withdrawal Form to Global Shares, as provided in the attached instructions, before 5:00 p.m., U.S. Pacific Time, on September 10, 2008, or later if the Company extends the expiration of the Offer to later date, before the extended Expiration Date. By rejecting the Offer I understand that I will not receive any Replacement Options, and I will keep my Eligible Option Grants.These options will continue to be governed by the equity incentive plan under which these options were granted and the existing option agreements between the Company and me. I understand that I may change this election, and once again accept the Offer, by delivering a new Election Form to Global Shares in accordance with the instructions set forth in the Election Form prior to 5:00 p.m., U.S. Pacific Time, on September 10, 2008, or later if the Company extends the expiration of the Offer to later date. I have completed and signed the following exactly as my name appears on my original Election Form. I do not accept the offer to exchange options. Optionee Signature Employee ID or Social Security Number Optionee Name (Please print) E-mail Address Date and Time PLEASE SUBMIT THIS NOTICE OF WITHDRAWAL FORM VIA EMAIL TO GLOBAL SHARES VIA EMAIL
